                       IN THE UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

SARAH PATTON, ERICA KITTS, and                       )
MARILEE HARRISON, individually and                   )
on behalf of all similarly-situated persons,         )    Civil No.: 3:15-cv-01013
                                                     )
        Plaintiffs,                                  )
                                                     )    MAGISTRATE JUDGE FRENSLEY
v.                                                   )
                                                     )    CLASS AND COLLECTIVE
SERVICESOURCE DELAWARE, INC.                         )    ACTION COMPLAINT
d/b/a SERVICESOURCE                                  )
INTERNATIONAL, INC.                                  )    JURY TRIAL DEMANDED
                                                     )
        Defendant.                                   )


              ORDER GRANTING PLAINTIFFS’ MOTION FOR FINAL
          SETTLEMENT APPROVAL OF SUPPLEMENTAL RULE 23 CLASS
       ACTION CLAIMS, SUPPLEMENTAL FLSA §216(b) COLLECTIVE ACTION
      CLAIMS, AND CLASS COUNSEL’S APPLICATION FOR A SUPPLEMENTAL
                       AWARD OF ATTORNEY’S FEES


        This matter comes before the Court on the unopposed Motion of Plaintiffs, individually,

and on behalf of all similarly-situated persons, for a final order and judgment 1) approving the

parties’ Supplemental Settlement Agreement (the “Supplemental Settlement”) filed with the Court

on May 22, 2019 (Doc. No. 130-1); and, 2) approve Class Counsel’s Supplemental Fee Request.

After reviewing the Supplemental Settlement and other related materials submitted by Plaintiffs

in support thereof, and otherwise being fully informed in the premises, the Plaintiffs’ Motion is

granted, and the Court rules as follows pursuant to Fed. R. Civ. P. 23:

        1.      This Court has jurisdiction over the subject matter of this litigation and over all

Parties to these actions pursuant to 28 U.S.C. § 1367(a), including all members of the Supplemental

Rule 23 and FLSA Settlement Classes defined as:




     Case 3:15-cv-01013 Document 145 Filed 08/29/19 Page 1 of 5 PageID #: 1765
         those individuals who were employed by ServiceSource as a Sales Account
         Representative, Senior Sales Representative, Strategic Representative, Renewal
         Sales Representative, Renewal Sales Specialist, Strategic Sales Specialist,
         Customer Success Associate, Customer Success Representative, Customer Success
         Specialist, Sales Associate, Sales Representative, or Channel Engagement
         Specialist in Nashville, Tennessee between September 21, 2009 through October
         17, 2018, but did not previously receive notice of the Court’s preliminarily
         approved settlement and did not receive notice of the full amount of the
         compensation to which they were entitled to under the original Settlement
         Agreement.

         2.       The Court finds that the Supplemental Rule 23 and FLSA Settlement Classes

defined above satisfy the requirements of Fed. R. Civ. P. Rule 23(a) and is maintainable under

Rule 23(b)(3).1 The Court certifies the Supplemental Rule 23 and FLSA Settlement Classes

for purposes of settlement of this action only.

         3.       The Court-Supervised Notice (the “Notice”) given to the members of the

Supplemental Rule 23 and FLSA Settlement Classes adequately informed the class members

of the terms of the Supplemental Settlement, their right to opt out of the monetary provisions

and pursue their own remedies, and their opportunity to file written objections, and to appear

and be heard at the final approval hearing regarding the approval of the Supplemental

Settlement. The Notice also adequately informed the members of the Supplemental Rule 23

and FLSA Settlement Classes of a toll-free number for the Settlement Claims Administrator

and a website at which they could access additional information regarding the case and

Supplemental Settlement. The Court finds that the Notice provided satisfied the requirements

of Fed. R. Civ. P. 23(e)(l)(B).


1
  Given that Defendant waived the opt in procedure under the FLSA, the parties submitted in their Motion for
Preliminary Settlement Approval of Supplemental Rule 23 Class Action Claims and for Preliminary Settlement
Approval of Supplemental FLSA Collective Action Claims, which the Court preliminarily approved on May 31, 2019
(Doc. No. 136), that the best course of action was to notice the Supplemental FLSA Settlement Class Members with
an opportunity to opt out pursuant to Rule 23 (rather than opt in pursuant to the FLSA) if they chose. As a result, the
Court uses Rule 23, rather than the FLSA, to rule upon Plaintiffs’ Motion.

                                                          2

   Case 3:15-cv-01013 Document 145 Filed 08/29/19 Page 2 of 5 PageID #: 1766
       4.      After consideration of the seven factors identified in UAW v. GMC, 497 F.3d

615, 631 (6th Cir. 2007), the Court hereby approves the proposed Supplemental Settlement

and finds it to be fair, reasonable and adequate to all members of the Supplemental Rule 23

and FLSA Settlement Classes. The Court finds that extensive investigation, research, and

litigation has been conducted such that counsel for the Parties are able to evaluate their respective

risks of further litigation, including the additional costs and delay associated with the further

prosecution of this action. The Court further finds that the Supplemental Settlement has been

reached as the result of intensive, arms-length negotiation among the parties. In addition, the Court

finds that the absence of any objections to the Supplemental Settlement and significant support

for the Supplemental Settlement by the Supplemental Rule 23 and FLSA Settlement Classes

supports final approval of this Supplemental Settlement.

       5.      The Court finds that the common fund supplemental settlement amount of

$199,679.49 (the “Gross Supplemental Settlement Amount”), of which up to $137,316.37 benefits

the Supplemental Rule 23 and FLSA Settlement Classes, constitutes a fair and reasonable

supplemental settlement of the claims asserted by named Plaintiffs on behalf of the Supplemental

Rule 23 and FLSA Settlement Class Members.

       6.      The Court approves the disbursement of attorney’s fees of $43,500 from the

Gross Supplemental Settlement Amount as reasonable in light of the extensive time and

efforts employed by Class Counsel, the results obtained, and the elevated risk of non-payment

they incurred due to the complex nature of the issues presented here. The Court also finds

that Class Counsel’s hours and rates are reasonable given the length and complexity of the case,

and that the resulting lodestar which exceeds $63,000, is reasonable.

       7.      The Court hereby dismisses all claims released in the parties’ Supplemental


                                                 3

   Case 3:15-cv-01013 Document 145 Filed 08/29/19 Page 3 of 5 PageID #: 1767
Settlement on the merits and with prejudice.

        8.     The Court orders that any member of the Supplemental Rule 23 and FLSA

Settlement Classes who did not timely opt-out of this case, and their respective heirs,

beneficiaries, devisees, legatees, executors, administrators, trustees, conservators, guardians,

personal representatives, successors-in-interest, and assigns (collectively, the “Supplemental

Rule 23 and FLSA Releasing Persons”) hereby and forever release, discharge, relieve, covenant

not to sue or proceed in any way against, and consent to being enjoined from suing, (i) Defendant;

(ii) any current or former subsidiary, parent company, successor, assign, or division of Defendant

(including, without limitation, all entities named in any and pleadings in this matter); and (iii) any

current or former officer, director, trustee, agent, employee, shareholder, representative, of any

entity referenced in or encompassed by subsection (i) or (ii) hereof (collectively, “Releasees”),

from any and all claims, actions, causes of action (in law or equity), suits, contentions, damages,

losses, injuries, obligations, liabilities, demands, debts, judgments, costs and expenses (including

attorneys’ fees), known or unknown, liquidated or unliquidated, absolute or contingent, accrued or

not accrued, based on any theory whatsoever, which they have, will have, had, ever had, claim to

have, claim to have ever had, or could in the future claim to have, against any of the Releasees for

unpaid wages under Tennessee state or local law, as well as any common law and any other claims

for unpaid wages which accrued from September 21, 2009 up through and including October 17,

2018.

        9.     The individual identified by the declaration of the Settlement Administrator

Melissa E. Baldwin (Doc. No. 141-1) has timely opted out of the Supplemental Settlement. This

individual is excluded from the class certified herein and is not bound by the terms of the

Supplemental Settlement.


                                                  4

   Case 3:15-cv-01013 Document 145 Filed 08/29/19 Page 4 of 5 PageID #: 1768
       10.     This case is hereby dismissed with prejudice.

       11.     The Court shall reserve jurisdiction over this action and the Parties to administer,

supervise, interpret and enforce the Supplemental Settlement and this Order.

       12.     The Clerk is directed to enter a final judgment consistent with this Order.

       It is SO ORDERED.

                                                     ___________________________________
                                                     Jeffery S. Frensley, U.S. Magistrate Judge




NASHVILLE 65755-1 698522v2




                                                5

   Case 3:15-cv-01013 Document 145 Filed 08/29/19 Page 5 of 5 PageID #: 1769
